Title: To George Washington from Major General Horatio Gates, 29 July 1776
From: Gates, Horatio
To: Washington, George



Sir,
Ticonderoga the 29th July 1776.

General Schuyler, who left us the 10th Instant, promised me to give Your Excellency a very particular Account of the State of the Northern Army; I conclude he has done it, but it might not have reach’d your Hands when the post left New York the 19th Instant; Your Excellency’s Letter of That date, is now before me. The Board of General Officers mentioned by your Excellency, were Assembled by Order of General Schuyler, who presided at it; They were Unanimous in Adopting his Sentiments, which were in my Opinion founded in Reason, & Good Sense. As to the Field Officers being All of a Contrary Opinion, whoever gave your Excellency that intelligence, was the Author of an Assertion Contrary to Fact; Two Field Officers did Object to it, but those whose Judgment & Experience entitles them to be the best Attended to, Acquiesced in the Opinion of the General Officers: Colonel St. Clair, and Colonel DeHaas in particular,

Men whose long Service, and distinguish’d Characters, deservedly gives their Opinion a preference, Your Excellency’s Council could not See, nor did not know, the Circumstances of this Army, when they took upon them to Decide, that the General Officers here had Acted reprehensibly—My Letter to Your Excellency of the 16th Instant, too plainly describes the Deplorable State to which Death, Defeat, Desertion, and Disease had most Unhappily reduced the Northern Army. Your Excellency Speaks of Works to be Destroyed at Crown point, Time, and the bad Construction of those Works, had Compleatly affected that business, long before General Schuyler came with me to Crown Point, The Ramparts are Tumbled down, the Casemates are Fallen in, The Barracks burnt, & the whole so perfect a Ruin, that it would take Five Times the Number of Our Army, for Several Summers; to put it in Defencible Repair. Your Excellency also mentions the Troops expected to reinforce this Army; it would be to the last Degree improper to Order those Troops to Crown Point, or even hither, untill Obliged by the most pressing Emergency; As that would only be heaping One Hospital upon another; Those Troops, when they Arrive, are all Order’d to Halt at Skeensborough, every thing about this Army is infected with the Pestilence; The Cloaths, The Blanketts, The Air, & the Ground they Walk upon; to put this Evil from us, a General Hospital is Established at Fort George, where there are now between Two, & Three Thousand Sick, & where every Infected Person is immediately sent; but this Care and Caution has not yet effectually destroyed the Disease here, it is notwithstanding Continually breaking Out. General Schuyler Assures me he has wrote to the Eastern Governments, & Acquainted them with the precautions taken to purify The Army, and directed the Reinforcements Still Expected, to Halt at Skeensborough. General Arnold is just returned from thence, where he has been exerting his Utmost diligence, in forwarding the Vessels Constructing there. Our Little Fleet already Built, is equipping under his direction, with all the Industry his Activity, & good Example can inspire; As fast as they are Fitted, they are sent to Crown point, where the 6th Battalion of the Pensilvanins, Commanded by Lieut. Colonel Hartley, is posted. Three hundred Men and Officers have been Draughted from the Corps here, to Man the Vessels, One half Seamen, the Other to

Act as Marines. As soon as all the Vessells, & Gondolas are equiped, General Arnold has Offer’d to go to Crown point, & take the Command of them; This is exceeding pleasing to me, as he has a perfect knowledge in Maritime Affairs, and is besides a most deserving, and Gallant Officer. The Command of the Water is of The last Importance, for should the Enemy ever get a Naval Force Superior to Ours upon the Lake, the Command thereof is theirs, let who will possess Crown point; As to their penetrating the Eastern Governments, they may Attempt that by Onion River, which emptys itself into Mississque Bay, Sixty Miles below Crown point; I must now take the Liberty, to Animadvert a little upon the Unprecedented behaviour of the Members of Your Council to their Compeers in this Department—They Sir, having every Ample Supply at Hand, make no allowance for the Misfortunes, & wants, of this Army; nor for the Delay & Difficulty that Attends the procuring every thing Necessary here. Had we a healthy Army, Four Times the Number of the Enemy; Our Magazines full, Our Artillery Compleat, Stores of every kind in profuse Abundance, with Vast & populous Towns, and Countrys close at Hand, to Supply Our Wants; Your Excellency would hear no Complaints from this Army; And the Members of Your Council, our Brethren and Compeers, would have as little reason then, as they have now, to Censure the Conduct of those, who are in Nothing inferior to themselves. I am, Sir, Your Most Obedient Humble Servant

Horatio Gates


Postscript—Inclosed is a Letter, I received this Morning from the Director of the Hospital at Fort George; I must beg Your Excellency will give Doctor Morgan Your Directions, to relieve the pressing Wants which Doctor Stringer Complains of.

